Claims 1-38 have been canceled.  Claims 39-51 are at issue and are present for examination.
Applicant’s election without traverse of Group III, drawn to a host cell comprising a polynucleotide encoding a lipoxygenase and SEQ ID NO:1 as species of lipoxygenase in the reply filed on 5/10/21 is acknowledged.
Claims 39-51 are rejected on the basis that Claims 39 and 40 (upon which claims 41-51 depend) contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping 
The Markush grouping of claims 39 and 40 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: SEQ ID NOS:1-15 same no disclosed or art recognized structural similarity which provides for the disclosed lipoxygenase activity.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claims 39 and 41-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for host cells encoding a lipoxygenase having at least 95% identity to SEQ ID NO:1, does host cells encoding a lipoxygenase having at least 90% identity to any of SEQ ID NOS:1-15.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Claims 39 and 41-51 are so broad as to encompass host cells encoding a lipoxygenase having at least 90% identity to any of SEQ ID NOS:1-15.  The scope of the claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of lipoxygenases broadly encompassed by the claims.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  However, in this case the disclosure is limited to the sequences of SEQ ID NOS:1-15 none of which have been established in the specification to actually have lipoxygenase activity.  
not routine in the art to screen for multiple substitutions or multiple modifications, as encompassed by the instant claims, and the positions within a protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.
 The specification does not support the broad scope of the claims which encompass host cells encoding a lipoxygenase having at least 90% identity to any of SEQ ID NOS:1-15 because the specification does not establish: (A) regions of the protein structure which may be modified without effecting lipoxygenase activity; (B) the general tolerance of lipoxygenases to modification and extent of such tolerance; (C) a rational and predictable scheme for modifying any amino acid residues with an expectation of obtaining the desired biological function; and (D) the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.
not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including host cells encoding a lipoxygenase having at least 90% identity to any of SEQ ID NOS:1-15.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of lipoxygenases having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 39-51 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Lancaster-Larocque et al. (US 2018/0077813).
Lancaster-Larocque et al. teach host cells transformed with a nucleic acid encoding an enzyme as described in the remainder of the document [0104].  Host cells can be bacterial such as E. coli, yeast, insect or mammalian cells and are grown under conditions permitting production of the encoded enzyme [0108].  The enzyme encoded by said host cells can be a lipooxygenase having activity on oleic acid and catalyzes hydroperoxidation at the 10S and/or 12S carbon atom [0078] and can be that of SEQ ID NO:1 (identical to SEQ ID NO:1 herein).  The lipoxygenase facilitates partial or complete degradation of unsaturated fatty acids [0076] which fatty acids are present in sebum and sweat [0040].  It is noted that Lancaster-Larocque et al. was published after the filing date of provisional application 62/557,544 and filed on the same day as the filing of the provisional application however, the instant claims have not been granted the benefit of the filing date of the provisional application as the provisional application does not provide support for SEQ ID NOS: 4-15.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 39-51 are rejected under 35 U.S.C. 103 as being unpatentable over GenBank Accession No. CP003614 residues 5069506 to 5071152.
	GenBank Accession No. CP003614 residues 5069506 to 5071152 teach a nucleic acid sequence of an open reading frame of the Oscillatoria nigro-viridis PCC 7112 genome encoding a protein predicted to be an prostaglandin-endoperoxidase synthase wherein the encoded protein is identical to SEQ ID NO:1 herein.  Since the encoded protein is identical to SEQ ID NO:1 herein it is inherently a lipoxygenase having activity on oleic acid and catalying hydroperoxidation at the 10S and/or 12S carbon atom and facilitating partial or complete degradation of unsaturated fatty acids are present in sebum and sweat.  GenBank Accession No. CP003614 residues 5069506 to 5071152 does not teach a host cell comprising the disclosed nucleic acid.  However, as the disclosed nucleic acid is predicted to have prostaglandin-endoperoxidase synthase activity, it would have been obvious to insert the disclosed nucleic acid into any known expression vector and transform a suitable host therewith in order to E. coli, yeast, insect and mammalian cells are well known in the art and use of any of these would have been obvious to one of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E PROUTY whose telephone number is (571)272-0937.  The examiner can normally be reached on Monday-Thursday from 7:30 AM to 5 PM or Friday from 7:30 AM to 11:30 AM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408)918-7584.  The fax phone number for this Group is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/REBECCA E PROUTY/Primary Examiner, Art Unit 1652